*560The opinion of the court was delivered by
Barrett, J.
Though, as found' by the commissioner, Buck bought the defendant’s claim for a bounty for $15 in money and a suit of clothes at $37, the report shows that afterward, and before the bounty money was paid over to Buck, the defendant denied that he had sold his claim to Buck, and protested against the payment of the bounty money to him; and the selectmen declined to pay it to him until matters were satisfactorily arranged between him and the defendant. Thereupon they proceeded to make such arrangement, and the same was consummated by Buck’s agreeing to make several payments on debts owing by the defendant, and, among them, the debt of the plaintiff of $45. “The,foregoing-arrangement having been fully agreed upon by said Buck, and the selectmen notified of it, they paid said bounty of $300 to Buck.” When the claim had been thus bought by Buck, the money, when paid to him, was no longer bounty money belonging to the defendant. Buck did not receive nor hold it as the property of the defendant, but as Ms own property. His relation to the defendant became that of debtor for the price, as consideration, wMch he had agreed to pay for the claim, and not that of attorney, agent or bailee of the defendant. He did not owe him the bounty money, but he owed him for it, according to his (Buck’s) agreement. The final arrangement was not an appropriation of the bounty money to the payment of the plaintiff’s debts, but an appropriation' or provision for the payment of that debt out of what Buck was to pay for the claim. There was thus a credit of the defendant in the hands of Buck as the debtor of the defendant. Such credit could be reached by trustee process by the plaintiff, unless precluded by some provision of the law. The provision of the statute exempting bounty money does not embrace this case. The defendant is not claiming immunity for this credit against this process ; on the contrary, he has expressly waived any claim for the sacredness of it on any score, and sequestered it to the very purpose of paying the plaintiff’s debt. This being so, it should be matter of indifference to the trustee to whom he pays that money, provided such payment will discharge pro tanto his indebt-
*561edness to the defendant, and that would certainly be the effect of paying it upon a judgment against him as trustee in this suit.
It is needless to discuss the question of consideration for the trustee’s agreement, in virtue of which the $800 was paid to him by the selectmen; for, upon the facts reported, it falls clearly within the principle and rule as to agreements and promises made in adjustment of disputes about controverted claims; and so we regard the consideration to have been valid and .ample to render effectual Ms promise to pay, so far as that promise entered into the consideration upon which said claim was sold and paid to the trustee. Nor need we discuss whether the present plaintiff could have recovered said $45 in an action of assumpsit against Buck. We assume that he could not, and thus an unobstructed, course is open for the proper office of the trustee process to do justice to the plaintiff, the defendant, and the trustee, without resort to other means to compel the trustee to pay what he owes to the defendant, as shown by the report in this case.
The judgment is affirmed.